Citation Nr: 1226888	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-49 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The appellant reports having service as a Guerilla from May 1945 to November 1945.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2010 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The appellant's notice of disagreement was received in June 2010.  A statement of the case was issued in September 2010, and a substantive appeal was received in December 2010. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery  and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Filipino Veterans Equity Compensation Fund

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment shall constitute a complete release of any claim against the United States by reason of any service.  Id.  However, nothing in this section shall prohibit a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act.  Id.  

Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who--(1) served-
(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749. In short, under 38 C.F.R. §  3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Id. 

In support of his claim, the appellant submitted duplicate copies of a November 1983 letter from the Department of the Army.  The Board notes that additional copies were submitted with a handwritten notation indicating that the letter was dated in November 1989.  Nevertheless, all copies showed that the Chief of the Philippine Army Section informed the appellant that the practice of furnishing statements of service to individuals who served in the Philippine Commonwealth Army of the recognized guerillas during World War II in the Philippines was discontinued.  The letter stated that while the appellant had served as a member of the Philippine Commonwealth Army (including the recognized guerillas in the service of the Armed Forces of the United States from May 1945 to November 1945, the date honorably discharged), "this service is not considered as active service in the United States Army."

A copy of the November 1989 letter from the Department of the Army was forwarded to National Personnel Records Center (NPRC) to determine if it changed a prior negative certification (November 2009).  In a July 2010 response, NPRC again reported that appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces.  A subsequent NPRC certification in September 2010 was also negative.  

The appellant then submitted a November 2010 certification from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General in which it was noted the appellant had Recognized Guerilla service with "A" Company, Squadron "C" San Narcelino Mag, Forces (F-32).  His unit was "A" Co San Narciso Sect Sqdn C Z MD.  Date of recognition was May 1945 and date processed/discharged was November 1945.  There appears to be a typographical error in the certification as it shows he was a member of "C" squadron of San Narcelino.  In this regard, documents provided by the appellant prior to and after the certification show that he was a part of squadrons affiliated with San Narciso.  
The appellant also submitted a copy of an Affidavit for Philippine Army Personnel signed in October 1946 showing that he was a member of A" Co. Sqd "C" San Narcisco, Sect. Mag. Forces-San Narcisco, Zambales.  A list of units included: "A" Co. Sqdn "C" San Narciso Sect. Mag. Forces, Att. 149 Inf. AT Bn, Att. 1 Inf. 6 Div, Att. 152 Inf. 38 Div, Att. 343 Inf. 86 Div.  

A February 2012 request for information included the above information.  However, a March 2012 NPRC report shows that the appellant has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas in the service of the United States Armed Forces.

The appellant also submitted duplicate copies of a July 1941 letter to 
General Douglas MacArthur informing him that he is to assume command of the United States Armed Forces in the Far East; a July 1941 letter from the President of the Philippines publishing Franklin D. Roosevelt's July 1941 military order organizing military forces of the Government of the Commonwealth of the Philippines called into service of the Armed Forces of the United States; and a June 1946 military order from Harry S. Truman declaring that organized military forces of the Government of the Commonwealth of the Philippines released from the service of the Armed Forces of the United States.  Overall, these documents do not verify that the appellant had the requisite service.

Based upon the several negative certifications by NPRC, the Board finds that the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC fund.  The Board notes that service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro, 2 Vet. App. at 532.  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, the appellant's claim must be denied as a matter of law.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

In this case, the law is dispositive, and basic legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund is precluded based upon the Appellant's lack of qualified service; therefore, legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


